Title: From Benjamin Franklin to Schweighauser, 8 April 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy, Apr. 8 1779
I have before me your favour of the 3d. inst. I am glad to hear of the Arrival of the Prisoners, & doubt not of your finishing the Exchange as soon as possible. You will, no doubt, answer the Letter of the Commrs. in acquainting them as they desired with the Particulars of the Treatment the English Prisoners have received here. I will endeavour to send you by next Post, what Accounts we have received of the Numbers of Prisoners in the different Ports. If any such Request as you mention, relative to Refreshments, shou’d be made by the Capt. of the Cartelship, you will consult with Mr. Adams if present and follow his Advice, if not, use your own Judgment. I shall not object to what you may think reasonable.
Please to furnish Mr. Adams with what Seastores he may require for himself & son: and charge them in your Acct: and I desire that in supplying the Officers & People of the Alliance, & the Prisoners arrived with Cloaths, Money, or Necessaries of any kind, you would follow his Advice, taking the same in Writing. I have the Honor to be &c
Mr. Schweighauser
